EXHIBIT 99.3 UIL HOLDINGS CORPORATION PRO FORMA FINANCIAL INFORMATION (UNAUDITED) On November 16, 2010, UIL Holdings Corporation (the “Registrant” or “UIL Holdings”) completed its acquisition (the “Acquisition”) from Iberdrola USA, Inc. (“Iberdrola USA”) of (i)Connecticut Energy Corporation (“CEC”), the parent of The Southern Connecticut Gas Company, (ii)CTG Resources, Inc. (“CTG”), the parent of Connecticut Natural Gas Corporation, and (iii)Berkshire Energy Resources (“Berkshire”), the parent of The Berkshire Gas Company.The approximately $1.296 billion purchase price less net debt of approximately $331.1 million and a preliminary working capital adjustment of approximately $47.0 million resulted in cash consideration at closing of approximately $917.9 million to Iberdrola USA.The Registrant paid this cash consideration from a combination of approximately $501.5 million in net proceeds from the Registrant’s September 2010 issuance of 20,355,000 shares of its common stock and the approximately $442.9 million in net proceeds from the Registrant’s October 2010 issuance of $450million aggregate principal amount of 4.625% Notes due 2020While the aggregate purchase price was unchanged, the cash consideration paid at closing was greater than the prior estimate of $885 million due to lower actual levels of net debt assumed, partially offset by the preliminary working capital adjustment.The lower level of debt reflected prior principal payments of $43.8 million on long-term debt and $38.9 million of cash generated by the acquired entities.The preliminary working capital adjustment resulted primarily from a seasonal decrease of $45.7 million in accounts receivable.The financial indebtedness and preliminary working capital adjustments have been included in these pro forma financial statements based on the condensed combined financial statements of CEC and CTG as of and for the nine months ended September 30, 2010 (unaudited), however they remain subject to further adjustment. The Acquisition will be accounted for in accordance with the acquisition method of accounting and the regulations of the SEC. The Unaudited Pro Forma Condensed Combined Financial Statements (pro forma financial statements) have been derived from: · the consolidated financial statements of UIL Holdings as of and for the year ended December 31, 2009 included in UIL Holdings’ Form 10-K for the fiscal year then ended; · the consolidated financial statements of UIL Holdings as of and for the nine months ended September 30, 2010 (unaudited) included in UIL Holdings’ Form 10-Q for the quarterly period ended September 30, 2010; · the combined financial statements of CEC and CTG as of and for the year ended December 31, 2009; · the condensed combined financial statements of CEC and CTG as of and for the nine months ended September 30, 2010 (unaudited); · the financial statements of Berkshire as of and for the year ended December 31, 2009; and · the financial statements of Berkshire as of and for the nine months ended September 30, 2010 (unaudited). The Unaudited Pro Forma Condensed Combined Statements of Income (pro forma statements of income) for the nine months ended September 30, 2010 and year ended December 31, 2009 give effect to the Acquisition as if it were completed on January 1, 2009. The Unaudited Pro Forma Condensed Combined Balance Sheet (pro forma balance sheet) as of September 30, 2010 gives effect to the Acquisition as if it were completed on September 30, 2010.These unaudited pro forma financial statements should be read in conjunction with the accompanying notes. The historical consolidated financial information has been adjusted in the pro forma financial statements to give effect to pro forma events that are: (1) directly attributable to the Acquisition; (2) factually supportable; and (3) with respect to the statements of income, expected to have a continuing impact on the combined results of UIL Holdings and CEC, CTG and Berkshire. The pro forma financial statements do not reflect any cost savings (or associated costs to achieve such savings) from operating efficiencies or restructuring that could result from the Acquisition. The pro forma statements of income for the nine months ended September 30, 2010 and year ended December 31, 2009 include certain nonrecurring charges.The pro forma statement of income for the nine months ended September 30, 2010 includes an after-tax goodwill impairment charge of $271.2 million, and certain nonrecurring offsets to expenses totaling $2 million after-tax.The pro forma statement of income for the year ended December 31, 2009 includes nonrecurring expenses totaling $12 million after-tax. Assumptions and estimates underlying the pro forma adjustments are described in the accompanying notes, which should be read in connection with the pro forma financial statements. The final amounts recorded may differ materially from the information presented.These estimates are subject to change pending further review of the assets acquired and liabilities assumed. The pro forma financial statements have been presented for illustrative purposes only and are not necessarily indicative of results of operations and financial position that would have been achieved had the pro forma events taken place on the dates indicated, or the future consolidated results of operations or financial position of the combined company.The pro forma results of operations for the nine-month period ended September 30, 2010 do not necessarily represent 75% of the ultimate result for the full year 2010.For example, electric and gas revenues vary by season, with the highest revenues typically in the third quarter for electric revenues and in the first quarter for gas revenues. UIL HOLDINGS CORPORATION, CONNECTICUT ENERGY CORPORATION AND CTG RESOURCES, INC., AND THE BERKSHIRE GAS COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME (In Thousands except per share amounts) For the Nine Months Ended September 30, 2010 UIL CEC and Pro Forma Adjustments Pro Forma Holdings (a) CTG (a) Berkshire (a) (b) Other Combined Operating Revenues $ ) $ - $ Operating Expenses Fuel and purchased power ) - Other operating expenses ) ) (d) Depreciation and amortization ) - Goodwill impairment charge - - - Taxes - other than income taxes ) - Total Operating Expenses ) ) Operating Income (Loss) Other Income and (Deductions), net - Interest Charges, net ) (c) Income (Loss) Before Income Taxes and Equity Earnings ) Income Taxes ) ) (c)(d) Income (Loss) Before Equity Earnings ) Income (Loss) from Equity Investments ) ) (4
